oe 2. Case 5:20-cv-03664-LHK Document 120 Filed 03/22/21 Page 1 of 3
C. Joe Schroeder RETIN
3072 Panthesville Road
Building 7, Unit 3
Decatur, Georgla 30034
(734) 356-3373

U. Ss. Tiny Heuse CNenpret;'t)
Post of fice khox 85970

Westland, M| 46/95
Plaintr€<s

UNITED STATES DISTRICT COURT
SAN JOSE, CALIFORNIA

C. doe Schroeder U.S.T.HP)

 

Platat'€és
V Case Number
Geogle/Alphetet COMPLAINT

Inc, + dees et, @/.
Detendauts DEMAND FoR JURY TRIAL

 

 

MW QUE Plaintit£ C. Joe Schroeder ¢ prays Honorable Court de
Honorable Justice exclude the Plarnt itt from the class tallow Plar ati Ft
to file own €i'ling vese the unlawful behavior of Goog/e in reference to
Privaty Via incegn;'to mode of Its Service offered in chrome ¢ other
brewsers, Wherefore the Plajatrt€ has cause with yrers+ the following,
1.the Plaiattt js a cless ach'on member having used Feogle

browsing Servi'ce with private mode + incognito mode during

the spec'Cied period o€ June ole tI)
ON Er] a:
acho lawsu/'t, ag o© alent

2 The data collection practices are contrary to the “ruse
promise of Googles private browsing option. They collect
date when tey Indicate, e¢7n tact, promise they wont de that

A deceptive prach'ce, Internet security eguas finane/a/
Security t Geogle i's determiaing whe i's yulnerat le + who could
be taken advantage of in a ti'nancial manner,

3. Google data collection praches are di'sturbi'ag ¢ Plant FE RECEIVED
Seeks to file civil suit on Plainti'tts' own in Plainti'ffs' own
MAR 22 2021

| SUSAN Y, SOONG
CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA
SAN JOSE OFFICE
Moe 2 Case 5:20-cv-03664-LHK Document 120 Filed 03/22/21 Page 2 of 3
Crvil suite RETURN
COPY
4. Jurisdiction. This coust has fursdvhon over this amahut, because

it avises under the los of He Uni'ted Stotes, Plus, Case already esosts
In fhis court Lia Class Achen for same cause vewe detendants.

5, Venue. Venue 3 appropriate in this cout because the Class
Action Casels) are already decketed jn court,

6, LntradIstrict, This lewsut should be in the San Jose

Diehind “Division of this cout because the Goust ts already
heaving similar action.

RELIEF

1, Plamt€l seeks Courts ruling as fe fhe havm Caused + the
proper compensation via damages resulting From unlawfal
hehanivr, Plaintit4 seeks relie€ ¢ Gnanaal acknovledge ment 4
every Category of recovery possible iincledig yet not
limited to compensatory, express, punabve, & does et. al,

2. Plamp te currently believes aq figure of $/35000.°° (is aq
total that ts accurafe, Yet, Plant belreves thet a
Proper + complete discovery could ¢ should reveal a
Very Stontticant addifmal Ergure, A Ergure without
limit

3. The Plant'Fl seeks a protection ovder trom possible ¢
potential retaliation of defendants as well as the

prevention of purging oF any information or data that (Preseat|fesh)
the defendant hes collected in reference to the Plamtit€

db othe of similar standing,
Barely
C

. doe Shroeder Prose

C. Doe Schroeder

3073 Pantha vi'lle Road
Buitdag 7, Unit 3
Decatul, Georgia 20034

Proo€ of Sewice

T,_€-Soe Schweder » a non- attorney Swear on oath
that ZL sewed a copy of the above civi}) sult for Clerk of the

United States Prstict Curt of San Jose, CA, placing said fy

the U.S, marl 1ST class postage prepatd on 3//s/21 from
Decatur, Georgia,
x LS

Ce Dee Schroeder
Chris SERPS SP er O04 HK Document 120 Filed 03/22/21 Page 3 of 3

3073 Panthecrvite Rd. eo
But'iding 7 Unit 3 a eran
Deca tun (C6 rol'a 30034 Se eaters ae cen! 0

Office of the Clerk, U.S. Di'strtt Court
Northecn Disterer

2 80 SOUTH LE Gre 2! Floor
San Jose CA 1B} 38-3075
